DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Response to Amendment
Claim 15 is amended. 
Claims 15-28 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2015/0285625) in view of Stutz (US 2014/0333918).
Regarding claim 15, Deane teaches: a distance meter for measuring a distance to a target object [#105, #310, of Fig 1, 0060-63] which is configured to generate an oriented emitted beam, which defines a target axis [#125, #150 of Fig 1; 0060-063] for a single-point measurement to the target object [#110, #125, #150 of Fig 1; 0060-63], a receiver, which is configured to acquire at least a part of the emitted beam returning from the target object as a received beam [#110, #130, #150 of Fig 1; 0060-63]; and a computer unit [#900, #902 of Fig 9] which is configured to derive a distance to the target object based on the received beam by determining a difference between an emission time …and a reception time of the received beam [#800, #807, #809 of Fig 8; #900 of Fig 9; 0103-0109] wherein: the receiver for acquiring the received beam has an optoelectronic sensor including an arrangement of microcells [#105, #114 of Fig 1] the receiver and the computer unit are configured such that a set of individually readable subregions of the receiver are definable [#115, #140 of Fig 5, 0029-36] ,the receiver and the computer unit are configured to derive for the received beam acquired at a reception time a set of runtimes with respect to different cross-sectional components of the received beam for said reception time acquired using the individually readable subregions of the receiver and determining respective reception times associated to the cross-sectional components [#140 of Figs 1, #610, #615 of Fig 6, 0060-64; 0085]; wherein the computer unit is configured to compare the set of runtimes of the acquired received beam to evaluate whether for said reception time the acquired received beam is corrupted by having in its cross section parts associated with multiple target distances at said reception time [#130, #150 of Fig 1, #610, #615 of Fig 6, 0063-64; 0085]. Deane broadly teaches determining a runtime of the emitted beam, and different runtimes of the set of runtimes are acquired [0060-64; 0085]. Stutz teaches determining a runtime of the emitted beam, and different runtimes of the set of runtimes are acquired [0014; 0019; 0022; 0029-31; 0054-57]. It would have been obvious to modify the device of Deane to determine runtime of a set of runtimes in order to get multiple measurements and improve precision, accuracy and validity. 
Regarding Claim 16, Deane, as modified, also teaches wherein the computer unit is configured, based on the cross-sectional components of the received beam acquired using the individually readable subregions of the receiver, to carry out an evaluation of surfaces of the target object irradiated using the emitted beam [#140 of Figs 1, #610, #615 of Fig 6, 0060-64; 0084-85].
Regarding Claim 17, Deane, as modified, also teaches wherein the receiver and the computer unit are configured to take the evaluation into consideration in the derivation of the distance to the target object, and wherein, based on the evaluation: the distance to the target object derived from the received beam is identified as incorrect, or distance measurement data which are acquired using the individually readable subregions of the receiver, which are weighted differently, or a further set of adapted individually readable subregions of the receiver is defined for the target object [#140 of Figs 1, #610, #615 of Fig 6, 0029-36; 0060-64; 0084-85]. 
Regarding Claim 18, Deane, as modified, also teaches wherein the receiver and the computer unit are configured such that a defined cross-sectional component of the emitted beam is associated with respective individually readable subregions of the receiver [#130, #140, #150 of Fig 1, #115, #140 of Fig 5, #610, #615 of Fig 6, 0060-64; 0084-86].
Regarding Claim 22, Deane, as modified, also teaches wherein the sensor is designed as a single-photon avalanche diode (SPAD) arrangement [#115, #140 of Figs 1-2, 0060-65], a photosensitivity for wavelengths between 700 nm and 2000 nm wherein the SPAD arrangement is based on an InGaAs receiver, an overbreak operating mode [#140 of Fig 1, 3; 0060-62; 0064-66] or a linear operating mode [#140 of Fig 1, 3; 0060-62; 0064-66].
Regarding Claim 23, Deane, as modified, also teaches wherein the receiver is configured such that: the sensor includes an arrangement of single-photon avalanche photodiodes (SPAD), which has a plurality of microcells and is configured such that the microcells are readable individually or in microcell groups and thus individually readable subregions of the receiver are definable, or the receiver has multiple SPAD arrangements, wherein the multiple SPAD arrangements are configured such that individually readable subregions of the receiver are each definable such that they are based on microcells of a single SPAD arrangement or on microcells of a combination of SPAD arrangements of the multiple SPAD arrangements [#140 of Figs 1-2, #550 of Fig 5; 0029-36; 0060-65].
Regarding Claim 24, Deane, as modified, also teaches wherein the transmitter is configured to provide the emitted beam as pulsed laser measurement radiation [#110 of Fig 1; 0069; 0078-81].
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2015/0285625) and Stutz (US 2014/0333918) as applied to claim 15 above, and further in view of Isogai (US 2012/0300114).
Regarding Claim 19, Deane also teaches wherein the receiver and the computer unit are configured: to derive raw distance data respectively associated with the individually readable subregions of the receiver, to carry out an unfolding algorithm for deriving a set of fine distances, based on the raw distance data, especially wherein one fine distance is derived for each individually readable subregion of the set of individually readable subregions, and to associate fine distances with defined target directions in relation to the target axis [#115, #140 of Fig 1, #550 of Fig 5; #610, #615 of Fig 6; 0065-65; 0083-86]. Deane does not explicitly teach -but Isogai does teach to carry out an unfolding algorithm for deriving a set of fine distances, based on the raw distance data, especially wherein one fine distance is derived for each individually readable subregion of the set of individually readable subregions [#10-#14 of Figs 1, 3-5, 0042-43; 0074-75, 0089-93]. It would have been obvious to modify the distance meter of Deane to also include to carry out an unfolding algorithm for deriving a set of fine distances, in order to increase the accuracy of the distance meter via obtaining a set of fine and accurate distance measurement final results from a set of raw and coarse distance measurement preliminary results.
Regarding Claim 20, Deane also teaches wherein the computer unit is configured to carry out an automated preprogrammed measurement procedure having the following steps: deriving the raw distance data [#115, #140 of Fig 1, #550 of Fig 5; #610, #615 of Fig 6; 0065-65; 0083-86]; deriving the set of fine distances, and associating fine distances with defined target directions [#115, #140 of Fig 1, #550 of Fig 5; #610, #615 of Fig 6; 0065-65; 0083-86]. Deane does not teach – but Isogai does teach wherein the computer unit is configured to carry out an automated preprogrammed measurement procedure having the following steps: deriving the raw distance data, deriving the set of fine distances, and associating fine distances with defined target directions [#10-#14 of Figs 1, 3-5, 0042-43; 0074-75, 0089-93]. It would have been obvious to modify the distance meter of Deane to also include to carry out an unfolding algorithm for deriving a set of fine distances, in order to increase the accuracy of the distance meter via obtaining a set of fine and accurate distance measurement final results from a set of raw and coarse distance measurement preliminary results.
Regarding Claim 21, Deane also teaches wherein the derivation of the set of fine distances is based on at least one of the following: a lookup table, which enables a correlation between a raw distance and a beam diameter of the emitted beam imaged on the receiver [Figs 13-14, 0064; 0123], and a function, which outputs a beam diameter of the emitted beam imaged on the receiver based on the raw distances as function parameters [#902 of Fig 9, 0106].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2015/0285625) and Stutz (US 2014/0333918) as applied to claim 15 above, and further in view of Niclass (US 2007/0182949).
Regarding Claim 25, Deane does not explicitly teach – but Niclass does teach wherein the receiver is configured by means of a filter mask having different filters with respect to transmission behavior, such that the sensor surface has regions having spectral photosensitivity different from one another [#60, #70 of Fig 1, 0048-49, 0072]. It would have been obvious to modify the distance meter of Deane to also include wherein the receiver is configured by means of a filter mask in order to better resolve spatial details of target features by minimizing interference of beams returned from multiple target features.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2015/0285625), Stutz (US 2014/0333918) and Niclass (US 2007/0182949), as applied to claim 15 and 25 above, and further in view of Rohner (US 2012/0242998).
Regarding Claim 26, Dean does not explicitly teach – but Rohner does teach wherein the computer unit is configured, based on the regions having spectral photosensitivity different from one another, to take into consideration diffraction effects of the speckle field when carrying out the evaluation [#11-16 of Fig. 1, 0089]. It would have been obvious to further modify the distance meter of Deane to also account and compensate for diffraction effects of the speckle field in order to improve accuracy of distance measurements by correcting measurement errors caused by spectral (wavelength) photosensitivity-dependent diffraction effects of speckle fields and improve distance measurement accuracy and or image quality and resolution. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane (US 2015/0285625), Stutz (US 2014/0333918), as applied to claim 15 above, and further in view of Kostamovaara (US 2015/0177369).
Regarding Claim 27,  Deane does not explicitly teach but Kostamovaara does teach wherein the distance meter has a fiber coupling and is configured such that returning parts of the emitted beam are distributed by means of light mixing uniformly onto the sensor [#200, #250-#256 of  Figs 1, 2 , #800, #806 of Fig 8, 0085]. It would have been obvious to modify the distance meter of Deane to also include wherein the distance meter has a fiber coupling in order to improve the performance and structure of the distance meter by making use of fiber coupling advantages such as realizing uniform distribution of returning light onto the detector, immunity to electromagnetic interference, wide bandwidth, and environmental ruggedness.
Regarding Claim 28, Deane also teaches wherein the distance meter has a receiving circuit, which is configured for processing the reception signal [# 103, #115 of Fig 1, #902, #907 of Fig 9, 0085] and to provide at least one of the following: a waveform digitization of the reception signal having sub-picosecond-accurate time resolution, a time measuring circuit having a time-digital converter, and a phase measurement of the reception signal with respect to an emitted signal provided by the emitted beam [0084-86]. Deane does not explicitly teach – but Kostamovaara does teach wherein the distance meter has a receiving circuit, which is configured for processing the reception signal and to provide at least one of the following: a waveform digitization of the reception signal having sub-picosecond-accurate time resolution, a time measuring circuit having a time-digital converter [#208, #250-#266, #270 of Figs 2A-2C, 0042-46; 0052-54], and a phase measurement of the reception signal with respect to an emitted signal provided by the emitted beam [0042-46; 0052-54]. It would have been obvious to modify the distance meter of Dean to include waveform digitization in order to improve distance measurement accuracy and or image quality and resolution.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of independent Claim 1 follows. A transmitter transmits a beam of energy along a given axis towards a target or object. A receiver, which consists of different cells, regions, or elements (as often found in an array of detectors) detect a reflected beam. The system measures a round trip, time of flight between the transmitter, the object and receiver (array). Each element or cell in the array is capable of determining its own time of flight, which is not specified how, until the dependent claims. This is how almost every optical based (and many acoustic based) time of flight systems operate. Amendments made appear to more explicitly state limitations that were either implicit or inherent and fail to narrow the claim any further or introduce any new, specific limitations. 
Deane teaches each of the limitations of independent claim 15 except the specifics of different “runtimes” (times of flight). Stutz teaches this well-known limitation, but systems that (for example) have multiple receivers or receive cells or elements (whether in an array or not), are capable of measuring a receive time, and then determining individual times of flights when the transmit time is then introduced via a reference table, or feedback from the transmitter. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, the cited references teach each and every element of the applicant’s claimed invention. The amendments appears to be, at best, minimal clarifications of the previous version of the claims, making more explicit how the claims were already interpreted. The rejections under 35 USC 103 are maintained, and no allowable subject matter can be identified at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645